EXHIBIT 10.2

PREMIERE GLOBAL SERVICE, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
made and entered into by and between PREMIERE GLOBAL SERVICES, INC., a Georgia
corporation (the “Company”), and T. LEE PROVOW (the “Employee”), on September
15, 2006, to be effective as of July 20, 2006 (the “Effective Date”).

BACKGROUND STATEMENT

          The Employee and the Company’s subsidiary, Xpedite Systems, Inc.
(k/n/a Xpedite Systems, LLC), entered into that certain Employment Agreement as
of August 1, 2003, as amended by a First Amendment to Employment Agreement dated
as of August 1, 2004 and a Second Amendment to Employment Agreement dated as of
April 22, 2005 (as amended, the “Original Agreement”). The Company and the
Employee desire to amend and restate the Original Agreement as set forth herein.

          THEREFORE, in consideration of and reliance upon the foregoing
Background Statement and the representations and warranties contained in this
Agreement, and other good and valuable consideration, the Company and the
Employee amend and restate the Original Agreement as follows:

TERMS

          Section 1.           Duties. The Company hereby employs the Employee
as President, Global Operations of the Company. The Employee will have the
powers, duties and responsibilities as from time to time assigned to him by the
President of the Company, to whom he shall report. His duties will include the
day-to-day management responsibility for the operations, development and
customer support for the Company. The Employee will devote substantially all of
his business time to faithfully and industriously perform his duties and promote
the business and best interests of the Company. The Employee’s duties hereunder
are to be performed (subject to travel as may be required in the conduct of his
duties hereunder) at the Company’s corporate headquarters located in Atlanta,
Georgia.

--------------------------------------------------------------------------------



          Section 2.           Compensation.

          Section 2.1.        Base Salary. During the term of the Employee’s
employment under this Agreement, the Company will pay the Employee an annual
base salary of three hundred eighty-five thousand dollars ($385,000.00), payable
in accordance with the Company’s standard payroll practices.

          Section 2.2.        Bonus Compensation. In addition to his base
salary, the Employee will be entitled to earn an annual bonus and/or quarterly
bonuses for each calendar year during the term of this Agreement in an amount to
be determined based upon performance criteria and targets established from time
to time by the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”). Unless the Compensation Committee determines
otherwise prior to the end of the first quarter of a given calendar year, the
Employee’s target bonus for each calendar year will be equal to one hundred
percent (100%) of his annual base salary for such year, with 80% of the target
bonus allocated to achievement of quarterly targets (i.e. 20% per quarter) and
20% allocated to achievement of annual targets. The Employee will also be
entitled to any additional bonus and incentive compensation granted to Employee
by the Compensation Committee in its discretion. The timing of determination and
the date of payment of the bonus would be consistent with the payment dates for
the other senior officers of the Company.

          Section 2.3.        Employee Benefits. During the term of his
employment under this Agreement, the Employee will be entitled to participate in
all employee benefit programs, including pension and profit-sharing plans, and
any medical, health, dental, disability and other insurance programs and any
fringe benefits generally available to other senior employees of the Company. In
addition to such benefits, during the term of this Agreement, the Company will
continue to maintain at the Company’s cost, the $1,000,000 term life insurance
policy that is currently in effect, and the Company shall pay Employee’s
membership dues at the Hawks Ridge Country Club.

          Section 2.4.        Reimbursement of Expenses. The Company will
reimburse the Employee, in accordance with the Company’s policies, for all
reasonable expenses incurred by the Employee in performing his duties hereunder.
Notwithstanding the foregoing, the Company will have no obligation to pay
reimbursements under this Section 2.4 unless the Employee submits timely reports
of his expenditures to the Company in the manner prescribed by the Company.

          Section 2.5.        Vacation. The Employee will be entitled to three
(3) weeks paid vacation annually in accordance with the Company’s policies.

          Section 2.6        Automobile Allowance. During the term of his
employment under this Agreement, the Company will pay the Employee a monthly
automobile allowance of

--------------------------------------------------------------------------------



one thousand dollars ($1,000.00), payable in accordance with the Company’s
standard payroll practices.

          Section 3.           Term of Employment. Subject to Section 4 hereof,
the Employee’s initial term of employment under this Agreement will begin on the
Effective Date and will expire on December 31, 2007. The initial term of
employment will automatically renew for an additional one-year period upon the
foregoing expiration, and thereafter upon the expiration of any renewal term
provided by this Section 3, unless the Company or the Employee provides written
notice to the other party at least ninety (90) days prior to the expiration date
that such party does not want this Agreement to renew.

          Section 4.           Termination of Employment.

          Section 4.1.        Automatic Termination. The Employee’s employment
hereunder will terminate automatically upon the death of the Employee.

          Section 4.2.        Termination by the Company without Cause or by the
Employee with Good Reason.

          (a)           The Company may terminate the Employee’s employment
under this Agreement for “Cause,” which shall consist of any of the following:

          

               (i)       the willful and continued failure of the Employee to
perform substantially his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness, and specifically
excluding any failure by the Employee, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Chief Executive Officer of the Company that
specifically identifies the manner in which the Chief Executive Officer of the
Company believes that the Employee has not substantially performed his duties;

               (ii)      the willful engaging by the Employee in illegal conduct
or gross misconduct which has, or reasonably may be expected to have, a
substantial, adverse effect upon the Company;

               (iii)     Employee’s violation of any written policy of the
Company;

               (iv)     the Employee’s indictment, conviction, or entry of a
plea of guilty or nolo contendere for the commission or perpetration of any
felony or any crime involving dishonesty, embezzlement, theft, moral turpitude
or fraud;

               (v)      the Employee’s breach of any provision of Section 5 of
this Agreement; or

--------------------------------------------------------------------------------



          
               (vi)     the Employee’s breach of any other material term or
covenant of this Agreement; provided that such breach is not cured, if it is
susceptible to cure, within thirty (30) days following receipt of notice from
the Company setting forth the allegations of Cause.

          (b)           The Employee may terminate his employment under this
Agreement for “Good Reason,” which shall consist of any of the following:

          

               (i)      the assignment to the Employee of any duties
inconsistent in any respect with the Employee’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities with the Company or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Employee;

               (ii)      a material reduction in the Employee’s base salary or
target bonus opportunity without a corresponding adjustment to, or the provision
by the Company to the Employee of, alternate compensation, having an equivalent
value, in a different form (including, without limitation, cash incentive
awards, stock and stock-based awards, or other property);

               (iii)     a material breach by the Company of any of the
provisions of this Agreement; or

               (iv)     the Company’s requiring the Employee without his consent
to be based at any office or location other than the Atlanta, Georgia area.

          However, no such event described hereunder shall constitute Good
Reason unless the Employee has given written notice to the Company specifying
the event relied upon for such determination within ninety (90) days after the
occurrence of such event and the Company has not remedied such situation within
thirty (30) days of receipt of such notice. The Company shall notify the
Employee of the timely cure of any claimed event of Good Reason and the manner
in which such cure was effected, and any notice of termination delivered by the
Employee based on such claimed Good Reason that has been cured shall be deemed
withdrawn and shall not be effective to terminate the Agreement.

          (c)           Any non-renewal of the term of this Agreement by the
Company pursuant to Section 3 hereof, in contemplation of, or within twenty-four
(24) months after, a Change in Control (as defined below) shall be deemed to
constitute a termination by the Company without Cause as of the expiration of
the then-current term of this Agreement.

          (d)           If the Employee’s employment with the Company under this
Agreement is terminated (i) by the Company without Cause either before or after
a Change in Control or (ii) by the Employee with Good Reason within twenty-four
(24) months after a Change

--------------------------------------------------------------------------------



in Control, the Employee will be entitled to receive (A) an amount equal to his
annual base salary through the date of termination (the “Termination Date”) to
the extent not theretofore paid, (B) a pro rata portion of any quarterly bonus
earned by the Employee with respect to the calendar quarter in which the
termination occurs, payable on or about the same date that bonuses for such
calendar quarter are paid to other executive officers of the Company, (C)
severance pay equal, in the aggregate, to two hundred percent (200%) of the
Employee’s annual base salary in effect on the Termination Date, and (D) an
amount equal to the cost of the Employee’s COBRA coverage for eighteen (18)
months, determined as of the Termination Date. Subject to Section 8, if the
Employee’s employment with the Company is terminated by the Company without
Cause before a Change in Control or more than twenty-four (24) months after a
Change in Control, the amounts in clauses (C) and (D) shall be paid in
accordance with the Company’s payroll practices over the twenty-four (24) month
and eighteen (18) month periods, respectively, following the Termination Date.
If, during the twenty-four (24) months after a Change in Control, the Employee’s
employment with the Company is terminated by the Company without Cause or by the
Employee with Good Reason, the Employee will be entitled to receive the amounts
in clauses (C) and (D) payable in a lump sum within five (5) business days of
the Termination Date. As a condition to the payment of these severance amounts,
the Employee will sign a release and waiver of claims in substantially the form
set forth in Exhibit A hereto.

          (e)           For the purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events:

          (i)           An acquisition (other than directly from the Company) of
any voting securities of the Company (“Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (I) the Company or (II) any corporation or other
person of which a majority of its voting power or its equity securities or
equity interests are owned directly or indirectly by the Company (a
“Subsidiary”), or (B) the Company or any Subsidiary, or (C) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined), shall not
constitute an acquisition for purposes for this clause (i); or

          (ii)          The individuals who, as of the date of this Agreement,
are members of the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least sixty percent (60%) of the Board;
provided, however, that if the election, or nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
eighty percent (80%) of the Incumbent Board, such new director shall for
purposes of this Agreement, be considered as a member of the

--------------------------------------------------------------------------------



Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

          (iii)           Approval by the shareholders of the Company of:

          (A)           a merger, consolidation or reorganization involving the
Company, unless:

          

               (I)       the shareholders of the Company, immediately before
such merger, consolidation or reorganization, own, directly or indirectly,
immediately following such a merger, consolidation or reorganization, at least
fifty one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, and

               (II)      the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two thirds (2/3) of the
members of the board of directors of the Surviving Corporation. (A transaction
in which both of clauses (I) and (II) above shall be applicable is hereinafter
referred to as a “Non-Control Transaction.”); or

          (B)           A complete liquidation or dissolution of the Company; or

           (C)          An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

          Section 4.3.       Termination by the Employee without Good Reason.
The Employee may terminate his employment under this Agreement without Good
Reason by giving the Company at least thirty (30) days prior written notice.

          Section 4.4.      Compensation Upon Termination by the Company for
Cause or by the Employee without Good Reason. In the event the Company
terminates the Employee’s employment hereunder for Cause, or if the Employee
terminates his employment pursuant to Section 4.3, the Company will pay to the
Employee his accrued base salary through the termination date, as well as any
earned and accrued but unpaid bonus compensation.

--------------------------------------------------------------------------------



          Section 5.           Restrictive Covenants.

          Section 5.1.       Acknowledgements. The Employee understands and
agrees that, by virtue of the Employee’s position with the Company, the Employee
will have substantial impact on the goodwill and other legitimate business
interests of the Company and access to ”Confidential Information” and “Trade
Secrets” (as such terms are defined below) relating to the Company and its
customers. Employee hereby acknowledges his responsibility for building and
maintaining business and customer relationships for the Company and the
Company’s significant investment of resources and money in specialized training
and professional development of the Employee concerning the Company’s unique
business services, processes and strategies. Accordingly, the Employee
acknowledges that he will be in a position to have a substantial adverse impact
on the Company’s business interests should the Employee engage in activities in
violation of the restrictive covenants of this Section 5. The Employee
acknowledges that the Company is materially relying upon the Employee’s
compliance with the terms of this Section 5 and that the Employee’s covenants
herein are material to the Company’s ongoing operations. The Employee further
acknowledges that the Employee’s adherence to the restrictive covenants set
forth in this Section 5 is also an important and substantial part of the
consideration that the Company is receiving under this Agreement and agrees that
the term, geographic area and scope of the restrictive covenants in this Section
5 are reasonably necessary to protect and preserve the legitimate business
interest of the Company and enforceable in all respects. Employee further
acknowledges and agrees the Employee is capable of obtaining gainful, lucrative
and desirable employment that does not violate the restrictions contained in
this Agreement.

          Section 5.2       Prohibited Activities. During the “Restricted
Period” (as defined below), the Employee will not, directly or indirectly, for
the Employee’s own account or for or on behalf of any other person or entity,
whether as an owner, operator, officer, director, employee, partner, principal,
joint venturer, consultant, investor, shareholder or independent contractor:

           (a)      Non-competition. Participate in the ownership or management
of, or provide services, within a seventy-five (75) mile radius of each location
in which the Company conducts “Business” (as defined below) within the United
States on the Effective Date of the Agreement (the “Territory”), of
substantially the same nature or character as those provided to the Company by
the Employee to any business that directly or indirectly competes with the
Company in the Territory with respect to multimedia messaging (high-volume
actionable communications, including e-mail, wireless messaging, voice message
delivery, SMS messaging and fax) and audio and data conferencing and Web-based
collaboration services (collectively, the “Business”). Employee acknowledges and
agrees that in connection with his performance of the duties set forth in
Section 1, Employee will be performing services in and have overall
responsibility, including without limitation management and operational
responsibility, for each of these office locations.

--------------------------------------------------------------------------------



          (b)      Non-solicitation. Solicit for the purpose of engaging in the
Business or competing with the Company any (i) customers of the Company who were
customers of the Company during the one (1) year period preceding Employee’s
termination and with whom the Employee had material contact, or (ii) prospective
customers of the Company who, within two (2) years prior to Employee’s
termination, had been the subject of individually targeted solicitation by
Company representatives to become a customer of the Company and where the
Employee supervised and/or participated in such solicitation activities. For
purposes of this Agreement, the Employee shall be deemed to have had “material
contact” with a customer if (a) he had business dealings with the customer on
the Company’s behalf; (b) he was responsible for supervising or coordinating the
dealings between the Company and the customer; or (c) he obtained Trade Secrets
or Confidential Information about the customer as a result of his association
with the Company.

          (c)      Non-recruitment. Solicit or induce, or attempt to solicit or
induce, any of the Company’s employees, agents, consultants, or independent
contractors to terminate their relationship with the Company or to establish a
relationship with a competitor of the Company of substantially the same nature
or character theretofore existing with respect to the Company.

          (d)      Non-disparagement. Speak or act in any manner that is
intended to, or does in fact, damage the goodwill or the business or reputation
of the Company.

For purposes of this Agreement, the Restricted Period will be a period beginning
on the Effective Date and continuing for a period of one (1) year after the
termination or expiration of the Employee’s employment hereunder, regardless of
the reason for such termination or expiration. The foregoing notwithstanding,
the Employee may own as a passive investment less than three percent (3%) of any
class of securities registered pursuant to the 1934 Act of any corporation
engaged in competition with the Company pursuant to Section 5.2(a) hereof so
long as the Employee does not otherwise (i) participate in the management or
operation of any such business, or (ii) violate any other provision of this
Agreement.

          Section 5.3.       No Interference With Contracts. The Employee
acknowledges his obligation to abide by applicable state laws prohibiting
interference with the Company’s contracts with third parties, such as improperly
seeking to have a third party terminate or not renew any contractual
relationship with the Company.

          Section 5.4.       Confidentiality and Trade Secrets.

                    (a)           The Employee agrees to maintain in strict
confidence, and not use or disclose to anyone except pursuant to written
instructions from the Company, any “Trade Secret” of the Company, for so long as
the pertinent data or information remains a Trade Secret, provided that the
obligation to protect the confidentiality of any such information or data shall
not be excused if such information or data ceases to qualify as a Trade Secret
as a result of the unauthorized acts or omissions of the Employee.

--------------------------------------------------------------------------------



                    (b)           The Employee agrees to maintain in strict
confidence and, except as necessary to perform his duties hereunder, not to use
or disclose any “Confidential Information” during his employment hereunder and
for a period of two (2) years thereafter.

                    (c)           Upon termination of the Employee’s employment
with the Company, the Employee shall not retain or destroy and shall return to
the Company any and all property and all business records of the Company and its
customers, including, but not limited to, cell phones, keys, credit and
identification cards, computers, files, personal items or equipment provided to
the Employee for his use, together with all written or recorded materials,
contracts, calendars, telephone lists, electronically stored information,
documents, computer disks, plans, records (including, without limitation,
customer records on computer drives, computer disks or paper), notes or other
materials relating to the Company, its business or its customers, including all
copies thereof, regardless of whether the Employee prepared them himself or they
were provided to the Employee by the Company or any customer. At all times, the
items listed above shall remain the property of the Company or its customers.

                    (d)           The Employee may disclose Trade Secrets or
Confidential Information pursuant to any order or legal process requiring him
(in his legal counsel’s reasonable opinion) to do so, provided that the Employee
shall first have notified the Company in writing of the request or order to so
disclose the Trade Secrets or Confidential Information in sufficient time to
allow the Company to seek an appropriate protective order.

                    (e)           “Trade Secret” shall mean information that is
a trade secret as defined under applicable law. In the absence of a definition
under applicable law, a “Trade Secret” shall mean any information, without
regard to form, including, but not limited to, technical or non-technical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans or a list
of actual or potential customers or suppliers which is not commonly known by, or
available to, the public and which information (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

                    (f)           “Confidential Information” shall mean any
nonpublic information of a competitively sensitive nature, other than Trade
Secrets, acquired by the Employee, directly or indirectly, in connection with
the Employee’s employment, including (without limitation) oral, written or
electronic information concerning the Company, its businesses, or its customers,
suppliers or partners that is not generally known to the public or the Company’s
competitors and which has value to the Company or its customers, including, but
not limited to the following: information concerning the

--------------------------------------------------------------------------------



Company’s financial position and results of operations (including, but not
limited to, revenues, margins, EBITDA, net income, assets and liabilities);
annual and long-range business plans and methods; product or service plans;
technical information; inventions; marketing plans and methods, account
invoices; training, educational and administrative manuals; customer
information, including names, addresses, telephone numbers, customer
requirements, and purchase histories; “Customer Content” (as defined below); and
associate lists. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by or at the direction of the
Employee without authorization), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. “Customer Content” shall mean any nonpublic information or content owned
by the Company’s customers and disclosed to the Company and/or Employee, either
directly or through the Company’s services, including technical data, financial
information, proprietary information, business information or information
protected by a confidentiality agreement between the Company and its customers.

          Section 5.5.       Remedies. In the event the Employee violates or
threatens to violate the provisions of this Section 5, the parties acknowledge
and agree that damages at law will be an insufficient remedy and that the
Company will be entitled to equitable relief in addition to any other remedies
or rights available to the Company, and no bond or security will be required in
connection with such equitable relief.

          Section 5.6.       Counterclaims. The existence of any claim or cause
of action the Employee may have against the Company will not at any time
constitute a defense to the enforcement by the Company of the restrictions or
rights provided by this Section 5, but the failure to assert such claim or cause
of action shall not be deemed to be a waiver of such claim or cause of action.

          Section 6.           Ownership of Employee’s Work

          Section 6.1.       Company Ownership of Inventions, Patents and
Copyrights. The Employee hereby assigns, releases and transfers to the Company
and its nominees, successors and assigns the Employee’s entire right, title and
interest in any idea, invention, improvement, design of useful article (whether
the design is ornamental or otherwise), computer program and related
documentation and other work of authorship, hereafter made or conceived solely
or jointly by the Employee, or created wholly or in part by the Employee,
whether or not such Inventions are patentable, copyrightable or susceptible to
other forms of protection, where such Inventions (a) relate to the actual or
anticipated business or research or development of the Company, or (b) are
suggested by or result from any task assigned to the Employee or work performed
by the Employee for or on behalf of the Company (all hereinafter referred to as
“Inventions”); provided that the restrictions contained in this Section 6 will
not apply to Inventions conceived after the termination of the Employee’s
employment unless they are conceived with the use of Confidential Information or
Trade Secrets of the Company or facilities, property or

--------------------------------------------------------------------------------



personnel of the Company. The Employee stipulates that any works of authorship
prepared by or at the direction of the Employee in connection with his
employment with the Company shall be deemed to be “works made for hire” under
the United States copyright laws, and owned solely and exclusively by the
Company or its nominees, successors and assigns.

          Section 6.2.       Notice of Inventions and Cooperation. The Employee
shall promptly disclose in writing to his supervisor any Inventions and shall
execute specific assignments of title and do anything else reasonably necessary
to enable the Company to secure, maintain or enforce patent, copyright or other
forms of protection therefor in the United States and in other countries.

          Section 7.           Company. For purposes of Sections 5 and 6,
“Company” shall include the Company and its affiliated entities.

          Section 8.          Section 409A Compliance. Notwithstanding anything
in the Agreement to the contrary, if any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), would otherwise be payable or
distributable under the Agreement by reason of the Employee’s separation from
service, then if and to the extent necessary to comply with Section 409A of the
Code, the payment or distribution of such amount or benefit will be delayed
until the first day following the six (6) month anniversary of the Employee’s
termination of service. On such date, the Company will pay or distribute to the
Employee an amount equal to that which the Employee would normally have received
during such six (6) month period. Thereafter, payments and benefits will be paid
or distributed as provided in Section 4.2(d) .

          Section 9.           Compliance With Other Agreements. The Employee
represents and warrants to the Company that he is free to enter this Agreement
and that the execution of this Agreement and the performance of his obligations
under this Agreement will not, as of the date of this Agreement or with the
passage of time, conflict with, cause a breach of or constitute a default under
any agreement to which the Employee is a party or may be bound.

          Section 10.        Severability. Every provision of this Agreement is
intended to be severable. If any provision or portion of a provision is illegal
or invalid, then the remainder of this Agreement will not be affected. Moreover,
any provision of this Agreement which is determined to be unreasonable,
arbitrary or against public policy will be modified as necessary so that it is
not unreasonable, arbitrary or against public policy.

          Section 11.        Waiver. A waiver by a party to this Agreement of
any breach of this Agreement by the other party will not operate or be construed
as a waiver of any other breach or a waiver of the same breach on a future
occasion. No delay or omission by either party to enforce any rights it may have
under this Agreement will operate or be construed as a waiver.

--------------------------------------------------------------------------------



          Section 12.        Amendment. This Agreement may not be amended or
modified except by a writing signed by both parties.

          Section 13.        Headings. The various headings contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of any of the provisions of this Agreement.

          Section 14.        Counterparts. This Agreement may be executed in
several counterparts, each of which will be deemed an original, but all of which
taken together will constitute one and the same instrument.

          Section 15.        Number and Pronouns. Wherever from the context it
appears appropriate, each term stated in either the singular or the plural will
include the singular and the plural and pronouns stated in the masculine,
feminine or neuter gender will include the masculine, feminine and neuter
genders.

          Section 16.        Assignment; Binding Effect. Neither this Agreement
nor any right or interest hereunder shall be assignable by either the Employee
or the Company without the other party’s prior written consent; provided,
however, that nothing in this Section 16 shall preclude (i) the Employee from
designating a beneficiary to receive any benefits payable hereunder upon his
death, or (ii) the executors, administrators or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto. Except as otherwise provided herein, this Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, administrators, executors, successors and
assigns.

          Section 17.        Arbitration. Any dispute between the parties shall
be resolved through binding arbitration conducted by the American Arbitration
Association under the rules then in effect. The parties agree that any
arbitration proceeding shall be conducted in Atlanta, Georgia and hereby consent
to jurisdiction and venue there. The predominately nonprevailing party, as
determined by the arbitrator(s), shall pay the reasonable attorneys’ fees and
other expenses of the predominately prevailing party in any such arbitration or
resulting litigation.

          Section 18.        Entire Agreement. With respect to its subject
matter, this Agreement constitutes the entire understanding of the parties
superseding all prior agreements (including without limitation, any
Nondisclosure, Nonsolicitation & Inventions Agreement), understandings,
negotiations and discussions between them, whether written or oral, and there
are no other understandings, representations, warranties or commitments with
respect thereto except as embodied herein.

          Section 19.        Governing Law. This Agreement shall be governed by
and interpreted in accordance with the substantive laws of the State of Georgia
without reference to conflicts of law.

--------------------------------------------------------------------------------



          Section 20.        Notices. Any notices or other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given and delivered when delivered in person, two (2)
days after being mailed postage prepaid by certified or registered mail with
return receipt requested, or when delivered by overnight delivery service or by
facsimile to the recipient at the following address or facsimile number, or to
such other address or facsimile number as to which the other party subsequently
shall have been notified in writing by such recipient:

> If to the Company:
> 
> Premiere Global Services, Inc.
> 3399 Peachtree Road
> The Lenox Building, Suite 700
> Atlanta, GA 30326
> Attention: Chief Legal Officer
> Facsimile: (404) 262-8540
> 
> If to the Employee:
> 
> T. Lee Provow
> 1004 Overlook Terrace
> Ball Ground, GA 30107

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

 

PREMIERE GLOBAL SERVICES, INC.

By:      
/s/ Boland T. Jones 
   
Boland T. Jones
       
Its: 
Chief Executive Officer                     
EMPLOYEE
             
/s/ T. Lee Provow 
 
T. Lee Provow 
 



--------------------------------------------------------------------------------